Citation Nr: 1210105	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for Crohn's colitis.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.  

4.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


WITNESSES AT HEARING ON APPEAL

Veteran, and E.L., observing



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1994.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of March and May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

At his hearing before the Board in November 2010, the Veteran raised the issue of entitlement to service connection for a heart condition, to include as secondary to service-connected hypertension.  Moreover, in a November 2010 statement, the Veteran also raised the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected prostate cancer residuals.  These issues have not been developed for appellate review, and are referred to the RO for appropriate disposition.

The issues of entitlement to an evaluation in excess of 10 percent for Crohn's colitis and entitlement to a total rating for compensation purposes based upon individual unemployability are remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Although the Veteran's hypertension requires continuous medication for control, the diastolic pressure is not predominantly 110 or more, nor is the systolic pressure predominantly 200 or more. 

2.  Throughout the period on appeal, the Veteran's posttraumatic stress disorder is manifested by recurrent nightmares; night sweats; anhedonia; intrusive thoughts; flashbacks; panic attacks; hypervigilance; easy startle reflex; anger, sadness, fear, and irritability; impaired memory; avoidant behavior; poor sleep and concentration; reduced attention; social isolation; crying spells; depressed mood and feelings of helplessness and hopelessness; compromised ability to maintain social and work relationships; anxiety and tenseness; constricted affect; tearfulness; low energy; hallucinations, illusions, and/or paranoid perceptions; guarded behavior; inability to accurately perform repetitive tasks with any degree of reliability or consistency; inability to tolerate the stress and pressure associated with daily work activity; daily use of psychiatric medications; and occasional suicidal ideation.  Global Assessment of Functioning scores ranged from 54 to 30, with symptoms described as chronic. 

3.  Throughout the period on appeal, the Veteran's posttraumatic stress disorder has not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

2.  The criteria for an initial evaluation of 70 percent, but no more, for posttraumatic stress disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In June 2005, prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to substantiate his request for an increased rating for hypertension.  Specifically, the Veteran was advised to submit evidence showing this service-connected disability increased in severity or got worse.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  

The Veteran was further advised in August 2008 of the information and evidence needed to establish a disability rating for the disabilities on appeal.  In particular, the Veteran was encouraged to submit evidence showing the nature and severity of his conditions, the severity and duration of the symptoms, and the impact of the condition and/or symptoms on his employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, and statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.

The Veteran received additional notice of the rating criteria by way of the February 2009 statement of the case.  The Veteran's claim was readjudicated following this notice by way of a February 2010 supplemental statement of the case.    

The Board finds that a reasonable person could be expected to understand what information and evidence was required to substantiate an increased rating claim for hypertension.  The information provided allowed the Veteran to effectively participate in the appeal process.  To the extent that the Veteran was not provided information regarding the establishment of an effective date for the disability on appeal, the Board finds such error harmless, particularly where, as here, the Veteran has not alleged, nor does the record reflect, any disagreement with the effective date assigned in this case.  The Veteran was also afforded the opportunity to testify before the Board in support of his claim and did so in November 2010.  The Veteran also submitted additional evidence in support of his claim following the hearing.  The submission of this evidence was accompanied by a waiver of RO jurisdiction.  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service connection for posttraumatic stress disorder (PTSD) was granted by way of a rating decision dated in April 2007, and a 30 percent disability rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 30, 2005.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records were obtained, reviewed, and associated with the claims file.  The Veteran was also afforded VA examinations in conjunction with his increased rating claims for hypertension and PTSD.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

A.  Hypertension

Service connection for hypertension was granted in a rating decision dated February 1995 and a 10 percent disability rating was assigned under 38 C.F.R. § 4.104 , Diagnostic Code 7101, effective September 1, 1994.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105 (West 2002).  The Veteran sought an increased rating for hypertension in May 2005.  The RO denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for hypertension in an April 2007 rating decision.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal. 

Effective January 12, 1998, the criteria for evaluating hypertension were amended to include consideration of systolic blood pressure readings.  In this regard, a 10 percent evaluation is assigned for hypertensive vascular disease, hypertension and isolated systolic hypertension, with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more, while a 60 percent evaluation, the highest available schedular rating, is assigned for diastolic pressure predominantly 130 or more. 

Explanatory Note (1) further indicated that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm), or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.   

At a VA medical facility in November 2005, the Veteran reported "relatively good control" of his hypertension, with blood pressure readings averaging 140/90.  At the time of the examination, his blood pressure readings were 191/98 and 188/98.  In September 2006, private treatment records from Capital Family Medicine showed the Veteran's blood pressure was 142/80.  The Veteran's blood pressure at the time of VA follow-up appointments in October 2006 and January 2007 was 170/81 and 141/88, respectively.    

At a VA hypertension examination in February 2007, the Veteran reported subjective symptoms of edema in the lower extremities above the sock line "over the last couple of months."  The Veteran denied other symptoms related to his hypertension and the examiner noted that the Veteran took five different medications daily to control his service-connected hypertension.  The Veteran did not take his medication on the day of the examination.  His blood pressure was measured as 185/98, 183/107, and 176/106.  The examiner also noted that the Veteran worked for the United States Postal Service (USPS) and was "on his feet all day."  The diagnosis was hypertensive vascular disease and peripheral edema of an unknown etiology, possibly medication-induced fluid retention.  

Also associated with the claims file are private treatment records from Capital Family Medicine and D.E., M.D. for the period August 2007 to October 2009.  A review of these records confirmed the diagnosis of hypertension and contained information related to the adjustment of medications to control his hypertension.  His blood pressure readings were measured at 170/80, 152/74, 152/80, 120/88, 150/63, 180/97, 150/80, 148/76, 142/80, 158/80, 148/76, 150/63, 152/80, 172/100, 180/82, 150/80, 150/98, 192/100, 148/78, 142/80, 186/106, 204/100, 164/80, and 158/86.   

The Veteran submitted a statement in support of his claim dated February 2008.  According to the Veteran, he took seven pills daily to control his hypertension.  He noted that the blood pressure reading 160/90 was "one of my best days."  The Veteran also reported swelling in his legs, ankles, and feet, and he wore an increased shoe size due to swelling from his hypertension.  The Veteran's dentist refused to treat him given the severity of his hypertension.  

At the time of a VA follow-up examination in September 2008, the Veteran stated that his blood pressure readings averaged 160/80.  The last blood pressure reading of record was interpreted as 142/80 and the examiner noted that the Veteran had control of his blood pressure with his current medication regimen.  It was also noted that the Veteran exercised regularly.  On examination, the Veteran's blood pressure was 185/103 and 178/104.  

In September 2008, the Veteran's wife stated that the Veteran took 13 pills daily to manage his hypertension.  She also stated that the Veteran experienced swelling in his ankles.  This swelling necessitated that the Veteran wear shoes a full size larger than normal to accommodate these changes.  

The USPS submitted Family Medical Leave Act (FMLA) documentation on the Veteran's behalf in September 2008, October 2008, and March 2009.  The author of the statements indicated that the Veteran exhausted his annual leave balance by the end of 2007 and that he used several hours of leave without pay.  Additional FMLA documentation reflected intermittent absences of approximately three to five days per month as a result of ulcerative colitis.     

The Veteran indicated in January 2009 that his blood pressure was recently measured as 210/160.  In April 2009, the Veteran indicated that he took 15 pills daily for his hypertension and that he was advised to monitor his blood pressure daily.  The Veteran's wife submitted statements in support of the Veteran's claim dated March and April 2009 in which she indicated that the Veteran's blood pressure averaged 200-205/100-110.  She also indicated that the Veteran was instructed to monitor his blood pressure daily.  Attached to her statement was a copy of the American Heart Association High Blood Pressure Health Risk Calculator which reflected that an individual with similar statistics to the Veteran was classified as having stage two hypertension.  The Veteran's wife also included a blood pressure log for March 12-31, 2009.  A review of these readings reflected systolic blood pressures of 200 and diastolic blood pressures of 101.

In January 2010, a VA examiner noted that the Veteran's hypertension was difficult to control despite the use of eight medications.  According to the Veteran, his blood pressure ranged from 166-205/88-101 for the "past several months."  On examination, the Veteran's blood pressure was 179/91 and the examiner described the Veteran's hypertension as "uncontrolled."  Similarly, VA treatment notes covering the period March to May 2010 described the Veteran's hypertension as "uncontrolled" and listed blood pressure readings of 167/81 and 134/71.  

Also associated with the claims file is a letter dated May 2010 from a VA rehabilitation counselor.  According to the counselor, the Veteran's candidacy for vocational rehabilitation and education was determined as not feasible in light of his service-connected disabilities.   

Additional records from Dr. E. dated June and October 2010 found the Veteran's blood pressure was 138/86 and 182/90, respectively.  Dr. E. described the Veteran as doing well and noted that he had no complaints at that time.   

Several co-workers, as well as a union steward, submitted statements dated June and July 2010 on the Veteran's behalf.  In particular, these co-workers noted that the Veteran's blood pressure medication made him sleepy or prone to causing accidents at work.  The Veteran was offered and later accepted "reduced early retirement" from the USPS.  C.C., the Veteran's friend, also submitted a statement in October 2010 in which he noted that the Veteran's blood pressure was normally 180/85.  

The Veteran and his wife testified before the Board in connection with this claim in November 2010.  Specifically, the Veteran indicated that he seldom had a blood pressure reading below 180/85.  The Veteran further indicated that he took several medications to manage his hypertension and that they put him in "slow motion."  The Veteran also reported swelling in his legs and feet for which he was prescribed a diuretic.  He also occasionally wore support stockings.

The Veteran submitted additional evidence following the hearing with a waiver of RO jurisdiction.  In a statement from the Veteran, he took 15 pills per day to manage his hypertension.  The Veteran also reported an accidental overdose following confusion regarding whether he had timely taken these medications.  The Veteran's wife stated that in her opinion, the Veteran's blood pressure readings were so high on occasion that she worried he might have a stroke or heart attack.  The Veteran's daughter submitted a statement in which she indicated that the Veteran's blood pressure was routinely 180/85.  She also stated that the Veteran's blood pressure was "often" 200/110.  The Veteran's daughter further indicated that the Veteran experienced swelling in his feet and was sometimes forgetful about when he last took his blood pressure medication.
 
Records from the Carolina Heart Center dated March 2011 revealed the Veteran's blood pressure to be 152/74.  P.P., M.D. noted that the Veteran was on a low-salt diet and that he had lost approximately 14 pounds with diet and exercise.  

The Veteran was afforded a VA heart disease examination in July 2011.  The Veteran's blood pressure was 156/95.  The impression was hypertensive heart disease. 

The preponderance of the evidence is against an evaluation in excess of 10 percent for hypertension under Diagnostic Code 7101 for any distinct period of time covered by the appeal.  As noted above, the Veteran's post-service treatment records contain numerous blood pressure readings pertinent to the current claim.  A complete review of the evidence of record fails to show that the Veteran's diastolic pressure is predominantly 110 or more, or that his systolic pressure is predominantly 200 or more.  On the contrary, the Veteran's blood pressure readings were predominantly 140s-190s/80s-100s.   

The Board is aware that the Veteran's hypertension requires multiple continuous medications for control.  The Board is also aware the Veteran's blood pressure has fluctuated during the pendency of the appeal depending on a variety of factors and that his blood pressure medication was increased or altered to account for unsatisfactory control.  By the Veteran's own account, several of the blood pressure readings discussed above were taken without the benefit of medication and lay statements of record from the Veteran make clear that his blood pressure readings typically ranged from 166-205/88-101.  At the time of the November 2010 hearing, the Veteran indicated that his blood pressure was seldom below 180/85.  The Veteran, his daughter, and C.C. identified 180/85 as the Veteran's most common blood pressure reading.    

The Board has also considered the Veteran's assertions, as well as those offered by his wife and daughter, that his blood pressure was 200-205/100-110.  The Board finds these statements to be competent, credible, and probative.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, Diagnostic Code 7101 makes clear that the focus for rating purposes is on the predominant systolic and diastolic blood pressure readings.  While the medical evidence and lay statements of record reflect a diastolic blood pressure of 110 or more or a systolic blood pressure of 200 or more, particularly for the limited period of March 12-31, 2009, these readings are not indicative of the Veteran's overall disability picture.  Aside from this brief two-week period in March 2009, the Veteran's diastolic pressure was not predominantly 110 or more, nor was his systolic pressure predominantly 200 or more, as evidenced by the blood pressure readings discussed extensively above.  Instead, the Board finds that the severity of the Veteran's hypertension more nearly approximates the criteria for a 10 percent rating because the systolic pressure is predominantly 160 or more and the Veteran requires continuous medication for control of this disability.  

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's hypertension is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected hypertension is evaluated as 10 percent disabling.  The criteria specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran's hypertension requires continuous medication for control, but the diastolic pressure is not predominantly 110 or more, nor is the systolic pressure predominantly 200 or more.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected hypertension are congruent with the disability picture represented by the disability rating assigned.  A rating in excess of the currently assigned disability rating is provided for certain manifestations of hypertension, but the medical evidence demonstrates that those manifestations are not present in this case.  A 10 percent evaluation for hypertension more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's service-connected hypertension cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration is not met and, thus, the Board finds that the Veteran's service-connected hypertension is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

In summary, an evaluation in excess of 10 percent for hypertension is not warranted for any period of time covered by the appeal.  While there have been day-to-day fluctuations in the manifestations of the Veteran's hypertension, there is no distinct period of time at which time greater or lesser evaluations is warranted and therefore, there is no basis for staged ratings in this case.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  
  
In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.

B.  PTSD

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2011).

Global Assessment of Functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as, temporarily falling behind in schoolwork.  Scores ranging from 61 to 70 reflect mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household, but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  GAF scores ranging from 41 to 50 reflect serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work.  

A 30 percent evaluation for PTSD is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

At a September 2005 private psychiatric evaluation by E.H., M.D., the Veteran reported having nightmares six to seven times per month waking in panic and sweats.  He also reported severe panic attacks lasting approximately one to one and one-half hours, flashbacks five times per month, and an average of two to three hours of sleep nightly.  The Veteran was hypervigilant, startled easily, rarely socialized (or with family only), and had anger, sadness, irritability, fear, and moderately impaired recent memory.  The Veteran also experienced hallucinations and illusions two to five times per week, felt depressed or helpless 75 percent of the time, and had crying spells and suicidal feelings.  According to Dr. H., the severity of the Veteran's symptoms resulted in a moderately compromised ability to maintain social and work relationships.  The GAF score was 40.  The impression was chronic PTSD and chronic major depression.  

At a VA PTSD examination in April 2007, the Veteran reported that his marriage was going better at that time due to counseling and he had "some" friends and a maternal uncle who were supportive of him.  The Veteran denied a history of violence or suicide attempts.  A mental status examination found the Veteran was appropriately dressed, with unremarkable psychomotor activity and coherent speech.  The Veteran was cooperative, but his affect was constricted and his mood was fearful, mildly anxious, and tense.  The Veteran's attention was intact and he was oriented to person, time, and place.  His thought process and content was unremarkable.  No evidence of delusions, inappropriate, or obsessive/ritualistic behavior, homicidal thoughts, or problems with performing daily activities were found.  However, the examiner found evidence of panic attacks and occasional suicidal ideation without intent or plan.  The Veteran had good impulse control and was able to maintain minimum personal hygiene.  The Veteran's remote and recent memory was intact, while the immediate memory was mildly impaired.  The GAF score was 54, and the examiner described the chronic PTSD as mild to moderate in terms of frequency and severity.  The examiner made specific reference to the Veteran's night sweats; recurrent nightmares; mood dysregulation, to include anger and depression; concentration difficulties; anhedonia; psychological and physiological distress regarding triggers; avoidance of thoughts or feelings regarding trauma; social avoidance; and mild social and occupational impairment, such as lost time from work, irritability, "very serious" attitude, and over-protectiveness of family.

In November 2007, a notation on a private psychiatric evaluation described the Veteran's anger as "out of control."  The Veteran expressed concern that he might lose his job and indicated that he felt he needed to leave the workforce.  The Veteran was also noted to have problems with authority figures and was "very depressed."  

The Veteran returned to Dr. H. in August 2008, and reported having nightmares one to two times per week waking in panic and sweats lasting one hour.  He also reported severe panic attacks approximately twice weekly lasting at least 10 to 12 minutes, flashbacks one or two times per week, and an average of two to five hours of sleep nightly.  The Veteran was noted to be hypervigilant, startle easily, rarely socialize with family or friends, have intrusive thoughts, anger, sadness, fear, and impaired working memory.  He also experienced hallucinations and illusions two to five times per week, felt depressed or helpless 75 percent of the time, and had crying spells and suicidal feelings.  According to Dr. H., the severity of the Veteran's symptoms resulted in a moderately compromised ability to maintain social and work relationships.  The GAF score was 35.  The impression was chronic PTSD and chronic major depression.  Additional treatment records from Dr. H. reflect similar symptoms.  The GAF scores during the appeal period ranged from 30 to 45.  

The USPS submitted FMLA documentation on the Veteran's behalf in September 2008, October 2008, and March 2009.  The author of the statements indicated that the Veteran exhausted his annual leave balance by the end of 2007 and that he used several hours of leave without pay.  Additional FMLA documentation reflected intermittent absences of approximately three to five days per month as a result of ulcerative colitis. 

In March 2009, the Veteran reported having nightmares to Dr. H. at least two to three times per week, waking in panic and sweats lasting 30 minutes.  He experienced flashbacks once per week and had panic attacks lasting 30 minutes twice weekly.  The Veteran averaged four to five hours of sleep per night, but had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  The Veteran rarely socialized with family and friends and his recent memory was severely impaired to the degree that the Veteran was unable to remember things he read or got lost when traveling.  According to Dr. H., the Veteran's working memory was 100 percent impaired and anger, sadness, and fear came upon the Veteran without his understanding 60 percent of the time.  The Veteran was also noted to have hallucinations and illusions.  The Veteran got agitated and angered easily and he was depressed with crying spells and no energy or interest in things 75 percent of the time.  The Veteran occasionally felt helpless or suicidal.  Dr. H. also expressed the opinion that the Veteran's ability to social and work relationships was moderately compromised.  The GAF score was 40 and the diagnosis was chronic PTSD and chronic major depression.

In a November 2009 functional assessment, the Veteran's wife indicated that he needed assistance with managing his medication, but was able to perform activities of daily living with supervision.  She also indicated that the Veteran had difficulty getting along with others or dealing with stressful situations, and that he talked about death "a lot," and occasionally mentioned suicide.  He also exhibited confusion, poor concentration, and an inability to complete tasks.

The Veteran was afforded a psychiatric evaluation in February 2010 in connection with his application for Social Security Disability benefits.  The Veteran reported flashbacks, recurrent memories and nightmares, easy startle reflex and jumpiness, avoidant behavior, depressed mood four to five days per week, crying spells, feelings of hopelessness or helplessness, anxiety attacks once per week for 30 minutes, poor memory, concentration, and sleep, low energy, interest, and libido, a tendency to "fly off the handle" or get loud, and feelings of being watched or followed or hearing things that were not there.  The Veteran had difficulty performing activities of daily living; however, these difficulties were related to a recent prostate surgery.  

A mental status examination found the Veteran appropriately dressed with good eye contact.  The Veteran was somewhat slow to respond, but he was polite and cooperative and spoke with normal rate and rhythm.  The Veteran's mood was depressed and the Veteran appeared tearful or anxious at times during the examination.  The examiner also noted evidence of paranoid perceptions, guarded behavior, easy startle reflex, and being "very alert" to what was going on around him.  The Veteran's remote memory and intermediate memory were intact, but he struggled with dates, details, and calculations.  His attention and concentration were reduced below normal levels and the Veteran was found to be unable to accurately perform repetitive tasks with any degree of reliability or consistency.  He was also found to be unable to tolerate the stress and pressure associated with daily work activity.  No evidence of pressured speech, auditory or visual hallucinations, delusions, obsessions, compulsions, phobias, or flight of ideas was found.  However, the Veteran acknowledged having suicidal thoughts approximately once every five to seven months.  According to the examiner, the Veteran's history suggested PTSD with depressive disorder, probably depression, not otherwise specified.  The examiner also diagnosed anxiety attacks without agoraphobia and determined that the Veteran also displayed some cognitive deficits, possibly the result of an organic brain syndrome.  The Veteran's prognosis for significant change and improvement was poor and the examiner found the Veteran to be not competent to handle his benefits.  

In a May 2010 functional assessment, the Veteran's wife indicated that he needed assistance with dressing and managing his medication, and was able to perform activities of daily living with supervision.  She also indicated that the Veteran had difficulty getting along with others, rarely finished tasks to completion, and had concentration problems.  

In November 2010 the Veteran reported nightmares three to four times per week, waking in panic and sweats lasting 30 minutes to Dr. H.  The Veteran had flashbacks two to three times per week, as well as panic attacks two times per week which lasted approximately 30 minutes.  The Veteran averaged five hours of sleep per night, but had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  The Veteran rarely socialized with family and friends and his recent memory was severely impaired to the degree that the Veteran was unable to remember things he read or got lost when traveling.  According to Dr. H., the Veteran's working memory was 100 percent impaired and anger, sadness, and fear came upon the Veteran without his understanding 60 percent of the time.  The Veteran was also noted to have hallucinations and illusions.  The Veteran got agitated, angered easily, was depressed with crying spells, and no energy or interest in things 75 percent of the time.  The Veteran occasionally felt helpless or suicidal.  Dr. H. also expressed the opinion that the Veteran was unable to sustain social or work relationships, and was permanently and totally disabled and unemployable.  The GAF score was 40 and the diagnosis was chronic PTSD and chronic major depression.

The Veteran testified in November 2010 that his PTSD caused him to have difficulty falling and staying asleep.  He also stated that he took four medications to manage his PTSD symptoms.  Additionally, the Veteran stated that he had difficulty concentrating and connecting with others, including his family.  He reported feelings of being overwhelmed "90 percent of the time" and having severe panic attacks and crying spells.  The Veteran's wife also assisted him with activities of daily living and monitored his medication intake after the Veteran accidentally overdosed.  The Veteran stated that he saw two children from a previous marriage from "time to time," but that he had a good relationship with all of his children.  

The Veteran submitted additional evidence following a hearing before the Board in November 2010, with a waiver of RO jurisdiction.  The Veteran's wife indicated in a statement that the Veteran was unable to process his thoughts or wandered off into another "zone."  She also indicated that the Veteran had frequent nightmares and that he often heard things, including voices.  She removed the Veteran's weapons from their home due to his "dangerous comments."  The Veteran's daughter also indicated that the Veteran experienced drifting thoughts, seldom had visitors, and stayed awake most nights talking to himself.  The Veteran's friend, C.C., noted that the Veteran exhibited poor concentration and forgetfulness and that the Veteran had nightmares, panic attacks, and flashbacks.  C.C. stated that he sometimes stayed with the Veteran at night and witnessed him "walking, looking, or talking to himself."

A childhood friend, B.W., stated that the Veteran was no longer socially pleasant and seemed to avoid social contact.  The Veteran's wife told B.W. that the Veteran was bothered by nightmares and that he would isolate himself from others, exhibit hypervigilant behavior, and trust only his closest sibling.  B.W. also stated that the Veteran was prone to irritability, frequent mood swings, and was frightened of crowds.  

Resolving all doubt in the Veteran's favor, an initial 70 percent evaluation, but no more, for PTSD is warranted for the entire period of time covered by the appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran is not, however, entitled to an evaluation in excess of 70 percent for any period of time covered by the appeal.  

In reaching these conclusions, the Board has considered the totality of the evidence, including both the Veteran's statements, as well as the objective medical evidence of record, which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD.  The Veteran has been diagnosed with other psychiatric disabilities in addition to PTSD.  As the Veteran's service-connected psychiatric symptoms have not been differentiated from his nonservice-connected psychiatric symptoms, the Board has considered all of the Veteran's psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In the instant case, the medical evidence of record shows that PTSD is manifested by recurrent nightmares; night sweats; anhedonia; intrusive thoughts; flashbacks; panic attacks; hypervigilance; easy startle reflex; anger, sadness, fear, and irritability; impaired memory; avoidant behavior; poor sleep and concentration; reduced attention; social isolation; crying spells; depressed mood and feelings of helplessness and hopelessness; compromised ability to maintain social and work relationships; anxiety and tenseness; constricted affect; tearfulness; low energy; hallucinations, illusions, and/or paranoid perceptions; guarded behavior; inability to accurately perform repetitive tasks with any degree of reliability or consistency; inability to tolerate the stress and pressure associated with daily work activity; daily use of psychiatric medications; and occasional suicidal ideation.  

The assigned GAF scores ranged from 54 to 30 during the appeal period reflect moderate to serious symptoms, with some impairment in reality testing or communication or major impairments in several areas such as work, family relations, judgment, thinking or mood as well as serious impairment in communication or judgment or an inability to function in almost all areas.  These scores are consistent with the initial 70 percent evaluation and more nearly approximates occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment, thinking or mood due to the symptoms described above.  38 C.F.R. § 4.7 (2011).  Moreover, the objective medical evidence of record has consistently described the Veteran's symptoms as chronic.  The Board finds these descriptions to be highly probative evidence concerning the severity of the Veteran's PTSD.

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for an initial 70 percent evaluation under Diagnostic Code 9411 are met for the entire period of time covered by the appeal.

The Veteran is not, however, entitled to an initial 100 percent evaluation for any period of time covered by the appeal.  In this regard, the evidence of record demonstrates total occupational and social impairment as a result of his service-connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  

Although Dr. H. expressed the opinion in November 2010 that the Veteran was unable to sustain social or work relationships and that he was permanently and totally disabled as well as unemployable as a result of the service-connected PTSD, no rationale was provided to support this opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Moreover, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  
     
Although the Veteran was noted at times to have memory problems, poor concentration, anger issues, and hallucinations and/or illusions during the pendency of this appeal, these symptoms alone are insufficient to warrant an initial 100 percent schedular evaluation for any period of time covered by the appeal, particularly where, as here, the danger of hurting self or others or the hallucinations and/or illusions were not described as persistent, while memory loss for names of closes relatives, own occupation, or own name is not shown.  Accordingly, a 100 percent schedular evaluation is not warranted for any period of time covered by this appeal.

The Board also finds that the Veteran's psychiatric disability is not so unusual or exceptional in nature as to render the assigned initial 70 percent rating inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Throughout the period on appeal, the Veteran's PTSD is manifested by recurrent nightmares; night sweats; anhedonia; intrusive thoughts; flashbacks; panic attacks; hypervigilance; easy startle reflex; anger, sadness, fear, and irritability; impaired memory; avoidant behavior; poor sleep and concentration; reduced attention; social isolation; crying spells; depressed mood and feelings of helplessness and hopelessness; compromised ability to maintain social and work relationships; anxiety and tenseness; constricted affect; tearfulness; low energy; hallucinations, illusions, and/or paranoid perceptions; guarded behavior; inability to accurately perform repetitive tasks with any degree of reliability or consistency; inability to tolerate the stress and pressure associated with daily work activity; daily use of psychiatric medications; and occasional suicidal ideation.  GAF scores ranged from 54 to 30, with symptoms described as chronic.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected psychiatric disorder are congruent with the disability picture represented by an initial 70 percent disability rating.  A rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for an initial 70 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected psychiatric disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

In summary, an initial evaluation of 70 percent for PTSD is warranted for the entire period of time covered by the appeal.  However, an initial rating in excess of 70 percent for PTSD is not warranted at anytime during the appeal period.  While there have been day-to-day fluctuations in the manifestations of the Veteran's PTSD, there is no distinct period of time at which time a greater or lesser evaluation is warranted and therefore, there is no basis for staged ratings in this case.  Fenderson, 12 Vet. App. at 126; cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  


ORDER

An evaluation in excess of 10 percent for hypertension is denied.

An initial evaluation of 70 percent, but no more, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

A.  Increased Rating Claim - Crohn's Colitis

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was most recently afforded a VA examination in February 2007.  VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 

Pertinent medical evidence and hearing testimony bearing on the severity of his colitis has been received since that time.  Specifically, the USPS submitted FMLA documentation on the Veteran's behalf in September 2008, October 2008, and March 2009.  The author of the statements indicated that the Veteran exhausted his annual leave balance by the end of 2007 and that he used several hours of leave without pay.  Additional FMLA documentation reflected intermittent absences of approximately three to five days per month as a result of ulcerative colitis. 

The Veteran also testified in November 2010 that that he had flare-ups of colitis approximately twice per week.  Manifestations of flare-ups included diarrhea and cramps.  The Veteran described the diarrhea as "frequent" and stated that he experienced constipation approximately once per month.  According to the Veteran, he managed this disability with prescribed medications and over-the-counter vitamins.  The Veteran submitted additional evidence following the hearing before the Board in November 2010, with a waiver of RO jurisdiction.  In November 2010, the Veteran stated that he took six pills per day to manage his colitis, with more pills during flare-ups.  The Veteran's wife stated that the Veteran experienced frequent cramps due to colitis which occasionally necessitated the use of a cane for walking.  The Veteran's daughter also noted that the Veteran experienced bouts of gas and "when he is having cramps, you can see his organs in his stomach moving."  The Veteran's friend, C.C., also indicated that the Veteran experienced frequent flare-ups of colitis with gas which required him to remain in close proximity to a bathroom.  In light of the foregoing, the Veteran must be provided a new VA examination to ascertain the severity of his service-connected Crohn's colitis. 

B.  Total Disability Rating Based on Individual Unemployability
Due to Service-Connected Disability

Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  38 C.F.R. § 3.155(a) (2011); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

By the decision herein, the Board has granted an initial 70 percent evaluation for the Veteran's service-connected PTSD.  The Board finds that the issue of entitlement to TDIU is part of the Veteran's claim for entitlement to an increased rating for his service-connected psychiatric disorder.  In light of the Board's decision granting an initial rating of 70 percent for this disorder, the RO must address whether TDIU is warranted.  Moreover, the Board finds that a VA examination to determine whether the Veteran's service-connected disorders, either alone or in concert, prevent him from obtaining or retaining substantially gainful employment.  

Accordingly, these issues are remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from May 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative, if any, must then be given an opportunity to respond.

2.  The RO must contact Dr. H. to request the basis of his opinion provided in November 2010 that the Veteran was unable to sustain social or work relationships and that he was permanently and totally disabled as well as unemployable as a result of his service-connected PTSD.  

3.  After the above development is completed, the Veteran must be afforded the appropriate VA gastrointestinal examination to determine the current severity of his service-connected Crohn's colitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms: severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; moderately severe ulcerative colitis with frequent exacerbations; severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions; pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  The report prepared must be typed.

4.  The Veteran must be afforded an appropriate VA examination to determine the impact that his service-connected disabilities have on his ability to obtain and retain substantially gainful employment.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the clinical evaluation of the Veteran, a review of the claims file, the medical evidence of record, and the statements of the Veteran, the examiner must provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  A complete rationale for the opinion expressed must be given.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim of entitlement to an increased rating for Crohn's colitis, and adjudicate the issue of TDIU.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if any.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


